      Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 1 of 20 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      LUFKIN DIVISION

JOHN DOE,                                             §
                                                      §
         Plaintiff,                                   §
                                                      §
v.                                                    §        CIVIL ACTION NO. ___________
                                                      §        JURY DEMAND
STEPHEN F. AUSTIN STATE                               §
UNIVERSITY,                                           §
                                                      §
         Defendant.                                   §

                PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

         Plaintiff John Doe 1 (Plaintiff or Student Doe) files this Complaint against Defendant

Stephen F. Austin State University (Defendant or SFA) and respectfully shows the Court the

following:

                                                          I.

                                                    PARTIES

         1.       Plaintiff, John Doe, is a resident of Hays County, Texas. Plaintiff is a former

student and football player at Stephen F. Austin State University in Nacogdoches, Texas.

         2.       Defendant Stephen F. Austin State University is a public university located in

Nacogdoches County, Texas. Defendant may be served through its Interim President, Steve

Westbrook Ed.D., via SFA’s General Counsel, Derrick Damon, Austin Bldg., Room 310,

Nacogdoches, Texas 75962.


  1
    Plaintiff has filed his Complaint under Pseudonym, to proceed anonymously given the extremely sensitive
and private nature of the matters alleged herein and to comply with the SFA's requirement that disciplinary
proceedings be kept confidential. Plaintiff refers to himself as “John Doe” or “Student Doe.” Plaintiff refers to the
female complainant in the underlying student disciplinary proceeding as "Jane Roe" or "Jane" and the witnesses
the investigative team interviewed as CW# or RW# as designated by SFA’s Title IX Investigator. SFA is fully
aware of the actual identities of John Doe, Jane Roe and the witnesses, and will not be prejudiced in any way by
use of those pseudonyms for public filings. It is expected that SFA will not contest proceeding under
Pseudonym but in the event it does contest, Plaintiff will file an appropriate motion.

                                                          1
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 2 of 20 PageID #: 2



        3.       During all times, Stephen F. Austin State University received state and federal

grants and contracts for its academic programs and activities.

                                                 II.

                                   JURISDICTION AND VENUE

        4.      At the time of the incidents described herein, Plaintiff was a student at SFA.

        5.      This Court has jurisdiction of this case pursuant to 28 U.S.C., §1331.

        6.      Venue is proper because a substantial part of the acts, events or omissions made the

basis of this suit occurred in this district.

                                                III.

                                        NATURE OF ACTION

        7.      Plaintiff brings this action against Defendant Stephen F Austin State University for

violations of Title IX of the Education Amendments of 1972 (Title IX) in 20 U.S.C. § 1681 and

deprivation of substantive and procedural due process of law under the Fifth and Fourteenth

Amendments to the United States Constitution pursuant to 42 U.S.C. § 1983.

        8.      SFA failed to follow its own policy for resolving sexual assault complaints, was

deliberately indifferent to Student Doe’s rights under Title IX, and denied him basic fairness and

due process. In addition, in response to Student Doe’s request for crucially relevant information

needed to defend himself, the SFA legal office misrepresented to the Office of the Attorney

General that Student Doe was facing prosecution to prevent or delay Student Doe from obtaining

information to clear his name even though the office knew or through due diligence would have

learned that the District Attorney had declined to pursue criminal charges. SFA’s Title IX process

and the conduct of individual university officials demonstrate: (1) the processes SFA used to

resolve the complaint against Student Doe violated guidance issued by the Department of

                                                 2
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 3 of 20 PageID #: 3



Education Office of Civil Rights; (2) SFA officials were deliberately indifferent to Student Doe’s

rights under Title IX; and (3) Student Doe was denied a meaningful opportunity to respond to the

allegations that deprived him of his right to continue his education at SFA and hindered his ability

to continue at other institutions.

        9.        Plaintiff has exhausted SFA’s formal process for restoring his reputation and status,

and now must turn to this Court to restore his good name and reverse the severe damage to his

future professional and employment prospects.

                                                   IV.

                                     FACTUAL BACKGROUND

        10.       Student Doe graduated from one of the top public high schools in the State of Texas

where he was the captain of football team, a member of the Century Club for volunteering over

100 hours of community service, a member of the Black History Club, and a two-sport letterman.

He also was a church missionary who had never been in any trouble in school or in the community

(not even a parking ticket). During his first semester Student Doe met the female complainant

(Jane Roe or Jane) and became friends.

        11.       The following facts are uncontroverted and undisputed:

        a.        On December 9, 2016 Jane voluntarily called Student Doe and asked him to take
her to a party;
        b.        Though he was unable to arrange for her to ride with him to the party, they met up
with each other at the party;
        c.        At the party Jane was seen by multiple witnesses rubbing her buttocks against
Student Doe’s groin area and “hugging” on him;
        d.        Jane was seen by multiple witnesses “pursuing” Student Doe at the party;
        e.        After the party Jane voluntarily went to Student Doe’s dorm room with one of her
friends (CW#2) to pick up the friend’s keys (which the friend had asked Student Doe to retrieve
after she forgot them at the party);

                                                    3
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 4 of 20 PageID #: 4



       f.       As she left, Jane voluntarily sent Student Doe a text that stated “I’ll come back”;
       g.      Shortly after leaving, Jane called Student Doe and invited herself back to his room;
       h.      Jane says the reason for her return was so that her roommate (CW#1) and her
boyfriend could have privacy in Jane’s room;
       i.       Jane voluntarily came to Student Doe’s room at about 4:00 a.m. and acknowledged
voluntarily getting into his bed;
       j.       Neither Student Doe nor Jane were intoxicated or otherwise incapacitated;
       k.       The police report confirms Jane did not have any acute trauma and no “body
surface injuries;” and
       l.       Jane does not allege Student Doe forced or otherwise coerced her to engage in
intercourse.
       12.     The essential disputed facts are:

       a.      Jane contends at some point she fell asleep while watching TV and that while asleep

Student Doe initiated sexual intercourse with her;

       b.      Student Doe contends she was awake the entire time in his room;

       c.      Jane contends that she woke up to find student Doe engaging in intercourse with

her without consent, that she pushed him off and ran from the room screaming;

       d.      Student Doe contends that Jane consented to the intimacy and that when Jane left,

she was not screaming;

       e.       Jane contends that despite her consent to some intimacy, the intercourse was not

consensual; and,

       f.      Student Doe contends the intercourse was the culmination of the consensual

intimacy in which they had been engaging.

       13.     A Title IX Complaint was filed and SFA undertook to investigate the complaint.

The investigation culminated with a finding that Student Doe was responsible for a violation of




                                                   4
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 5 of 20 PageID #: 5



SFA’s Title IX policies. Student Doe, to the best of his ability given the conduct of SFA, appealed

that finding to no avail.

                                                V.

                                     CAUSES OF ACTION
                                            COUNT 1:

      VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972

        14.     Plaintiff incorporates by reference the facts and allegations contained in the

foregoing paragraphs. In its purported investigation and adjudication of the Title IX case brought

against Student Doe, SFA violated Title IX of the Education Amendments of 1972 in at least the

following ways: (a) SFA employed processes that fail to comply with both former and current

OCR Title IX guidance; (b) SFA officials were deliberately indifferent to student Doe’s rights

under Title IX; and (c) Student Doe was denied fundamental fairness and a meaningful opportunity

to be heard in defense of the charges.

A.      SFA’s Process Failed to Comply with Former and Current OCR Title IX Guidance

        15.     SFA’s student affairs and legal staffs are familiar with the guidance issued by the

U.S. Department of Education Office of Civil Rights (OCR) in 2001 (2001 Guidance) and the Dear

Colleague Letter issued by the OCR on April 4, 2011 (2011 DCL). Among other things, the 2001

Guidance requires universities to: (a) adopt procedures that provide for the prompt and equitable

resolution of sex harassment complaints; and (b) conduct adequate, reliable, and impartial

investigations of complaints, including allowing both the accused and accuser to present witnesses

and other evidence.

        16.     On September 22, 2017, the U.S. Department of Education rescinded the 2011 DCL

but expressly left intact the 2001 Guidance. The new Secretary of Education published a document



                                                 5
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 6 of 20 PageID #: 6



entitled “Q&A on Campus Sexual Misconduct” that sets out how the OCR will assess compliance

with Title IX. The new guidance requires universities to:

               (a)     treat both parties equitably, including providing equal access to information

and allowing both parties to offer evidence during and participate in the investigation and

resolution stages of the process; and

               (b)     use a preponderance of the evidence or clear and convincing evidence

standard of proof when resolving sexual assault complaints.

       17.     SFA violated Student Doe’s rights under the rescinded and new OCR guidance.

Specifically, SFA did not treat Student Doe equitably during the investigation, did not conduct an

impartial investigation, did not provide him equal access to information during the investigation

and did not properly apply the preponderance of the evidence standard.

       18.     SFA knew that the investigator, Dr. Scott, was anything but impartial. It is difficult

to imagine a more biased sexual assault investigator than one who had requested and received

permission from SFA to serve as a “victim assistance (sexual assault)” consultant. Her bias against

Student Doe and partiality to Jane was reflected in how she conducted the investigation and in how

she interpreted the evidence.

       19.     For example, Dr. Scott:

               a.      asked for and considered the opinion testimony of Jane’s witnesses but there

is no evidence she asked Student Doe’s witnesses for their opinions or considered them if she did;

               b.      admits she “pressed” witnesses who had testimony favorable to Student

Doe, but there is no evidence she “pressed” Jane’s witnesses the same way;




                                                 6
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 7 of 20 PageID #: 7



                c.     considered immaterial and irrelevant exculpatory statements from Jane’s

   witnesses, but deliberately disregarded relevant information provided by Student Doe and his

   witnesses;

                d.     disregarded evidence provided by Jane’s witnesses that was favorable to

   Student Doe; and

                e.     illogically, inexplicably and against the weight of the evidence, concluded

   that the text messages Jane sent Student Doe inviting herself to Student Doe’s room showed

   that Student Doe invited Jane to his residence.

       20.      Dr. Scott also did not treat Student Doe equitably in other ways. Upon information

and belief, Dr. Scott invited Jane and two of her witnesses to be interviewed together, and that she

actually interviewed Jane and CW#1 together. However, Dr. Scott did not extend the same

opportunity to Student Doe. Not only was this interview technique improper, Dr. Scott and the

Dean of Students knew it violated SFA policy which states “[n]either the complainant nor the

respondent will normally attend…interviews or the gathering of evidence; however, if either one

is permitted to attend, the other shall have the same right.” Student Doe was denied this right

under SFA policy, but more importantly, under Title IX.

       21.      Dr. Scott’s documented bias and the adverse impact of her violation of SFA’s

sexual assault policy is reflected in her interpretation of the evidence. She knew that CW#1 was

not in Student Doe’s dorm room when he and Jane engaged in intercourse and knew CW#1 could

not provide first-hand information about what happened in the room. Nevertheless, she concluded

that CW#1’s “story was very consistent with [Jane’s].” How could it have been otherwise given

the only knowledge she could have would have been what Jane told her and/or what she heard

when she and Jane were interviewed together.



                                                 7
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 8 of 20 PageID #: 8



B.     SFA Officials Were Deliberately Indifferent to Student Doe’s Rights under Title IX

       22.     Dr. Scott and Assistant Dean of Student Affairs and Title IX Coordinator, Dr.

Walker, were deliberately indifferent to Student Doe’s clearly established rights under the

rescinded and new OCR interpretation of Title IX. Dr. Walker was made aware of fundamental

mistakes made by Dr. Scott and her policy violations during the investigation before he made his

decision, including all of the violations mentioned above. Nevertheless, he deliberately

disregarded them. Both he and Dr. Scott also intentionally failed to properly apply the

preponderance of the evidence standard. Despite knowing there was no evidence that Student Doe

or Jane were intoxicated, the uncontroverted and undisputed facts about what happened that

evening, and Student Doe’s steadfast testimony both to the police and to them, and despite Jane

never refuting that she consented to Student Doe touching her intimately or denying that just

several days before she told him she wanted to be his “friend with benefits” they somehow found

it was more likely than not that the intercourse was not consensual. In addition, despite the

investigation report being completely devoid of any evidence from Jane refuting Student Doe’s

account of the material facts about the evening and the report containing no evidence that

suggested she was more credible than Student Doe, Dr. Scott and Dr. Walker found Student Doe

responsible.

       23.     All Dr. Scott and Dr. Walker had to do was reasonably apply SFA’s definition of

consent to the evidence and they would not have found Student Doe responsible for violating the

SFA sexual assault policy.

       24.     University policy defines “preponderance of the evidence” as the greater weight of

the credible evidence or “evidence which leads a reasonable person to conclude something is more

probable than not.” According to the 2011 Dear Colleague letter: “The standard of evidence for



                                               8
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 9 of 20 PageID #: 9



evaluating a claim of sexual misconduct should be consistent with the standard the school applies

in other student misconduct cases. In a recent decision, a court concluded that a school denied

“basic fairness” to a responding party by, among other things, applying a lower standard of

evidence only in cases of alleged sexual misconduct. Doe v. Brandeis Univ., 177 F. Supp. 3d 561,

607 (D. Mass. 2016) (“[T]he lowering of the standard appears to have been a deliberate choice by

the university to make cases of sexual misconduct easier to prove—and thus more difficult to

defend, both for guilty and innocent students alike. It retained the higher standard for virtually all

other forms of student misconduct. The lower standard may thus be seen, in context, as part of an

effort to tilt the playing field against accused students, which is particularly troublesome in light

of the elimination of other basic rights of the accused.”). When a school applies special procedures

in sexual misconduct cases, it suggests a discriminatory purpose and should be avoided.” That is

exactly what happened in this instance. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 291-

92 (1998); Sanches v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 169 (5th Cir.

2011); K.S. v. Northwest Indep. Sch. Dist., 689 Fed. App’x 780, 787 (5th Cir. 2017).

       25.     The definition of consent reads:

       “[a] voluntary, mutually understandable agreement that clearly indicates a willingness to
       engage in each instance of sexual activity… Any expression of an unwillingness to engage
       in any instance of sexual activity establishes a presumptive lack of consent. Consent is not
       effective if it results from: (a) the use of physical force, (b) a threat of physical force, (c)
       intimidation, (d) coercion, (e) incapacitation or (f) any other factor that would eliminate an
       individual’s ability to exercise his or her own free will to choose whether or not to have
       sexual activity… Even in the context of a relationship, there must be a voluntary, mutually
       understandable agreement that clearly indicates a willingness to engage in each instance of
       sexual activity.”




                                                  9
    Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 10 of 20 PageID #: 10



       26.     Courts have found that a school’s failure to follow its own policies does not

constitute deliberate indifference. However, in this instance, both Dr. Scott and Dr. Walker were

deliberately indifferent to the OCR’s guidance that directs universities to treat both the

complainant and respondent equitably and to apply the evidentiary standard properly.

       27.     Dr. Walker’s indifference is further evidenced by his inexplicable refusal to allow

Student Doe to substitute a revised copy of his appeal of the investigation report. Further, he and

SFA’s public information officer knowingly refused to give Student Doe access to his educational

records before the deadline to appeal.

       28.     On January 27, 2017, Dr. Walker refused to allow Student Doe to substitute a final

copy of his appeal of the investigation report for a draft copy that was inadvertently sent by his

attorney’s staff. Instead, Dr. Walker gave the reviewing committee an unfinished and a finished

version that would more clearly state his appeal.

       29.     On February 15, 2017, Student Doe asked Dr. Walker and SFA’s public

information office for his entire conduct file, including the investigation file. Student Doe was

entitled to timely production of the records under SFA’s Student Records Policy (Policy 2.10) and

the Family Educational Rights and Privacy Act (FERPA). While the Student Records Policy gives

SFA forty-five (45) days to provide records, and the Public Information Act gives SFA ten (10)

business days to decide whether to provide public information, Dr. Walker knew that Student Doe

asked for the records as part of the Title IX resolution process and knew how important the

investigation was to Student Doe’s appeal. Nevertheless, he intentionally refused to provide

Student Doe the information and grant him an extension to file his appeal. Dr. Walker’s

callousness was magnified by the fact that the appeal was due the Friday before Spring Break and

an extension would not have unreasonably delayed resolution of the complaint.



                                                10
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 11 of 20 PageID #: 11



        30.    It is unfathomable that a student receives more due process for writing graffiti on a

university building than when accused of one of the most stigmatizing violations he could face on

a university campus. But that is exactly what happened to Student Doe and is happening at SFA.

        31.    Further, the public information officer opposed release of some of the information

Student Doe requested, arguing that Student Doe was facing prosecution. However, he knew or

should have known that the District Attorney had declined prosecution; and he certainly had an

obligation to use due diligence to ascertain this fact before making a representation to the Attorney

General and denying Student Doe information he needed for his appeal.

C.      Student Doe was Denied Fundamental Fairness and a Meaningful Opportunity to be

Heard

        32.    Dr. Peck also was equally indifferent in failing to properly apply the preponderance

of the evidence standard. He expressly found “there was no evidence of premeditated predatory

behavior, use of physical force, use of weapons or other means of incapacitation.” Despite finding

there was no evidence of incapacitation or use of force, despite evidence that Jane voluntarily came

to Student Doe’s room and voluntarily got into his bed, despite there being no evidence

contradicting Student Doe’s testimony that Jane invited him to touch her, and despite there being

no evidence that she said “no” or engaged in behavior that would have contradicted her verbal and

physical consent to engage in intimacy, Dr. Peck simply rubber stamped Dr. Walker’s decision.

        33.    Student Doe was not given a clear explanation of the procedures that would be used

to resolve the sexual assault complaint in violation of OCR guidance. Moreover, he was denied

fundamental due process before and after he was suspended from school. Student Doe was never

given an opportunity to question his accuser or even the opportunity to submit questions to SFA

officials to ask her; he was never given the opportunity to question the two witnesses Jane



                                                 11
   Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 12 of 20 PageID #: 12



presented and who Dr. Scott purports to rely upon in reaching her conclusions; he was never given

the opportunity to question Dr. Scott whose investigation report is replete with inaccuracies,

inconsistencies and patently incompetent investigation methods and analysis; and he was denied

the opportunity to question the individuals who reviewed the investigation report (presuming such

a review occurred) to confirm they considered the evidence he presented and were aware of Dr.

Scott’s documented bias toward alleged sexual assault victims.

          In a letter, dated February 21, 2017, Dr. Peck informed Student Doe that he had the “right
          to appeal the sanctions as outlined in the Student Code of Conduct.” However, in a March
          6, 2017 email, he said “[b]ased on the current policy” Student Doe was “not entitled to a
          re-hearing of the facts of the case regarding the severity of the sanctions under…the student
          code of conduct policy.” However, section R of the code of conduct in effect at the time
          of Student Doe’s case states:        The rights outlined below will be accorded to any
          student…for an alleged violation of the code of conduct….a. to be present at the hearing;
          b. to meet with the student conduct administrator to discuss the disciplinary process…”
          Student Doe timely filed his appeal but nevertheless SFA denied him his right to a hearing
          under its student code of conduct.

          34.    As a direct, proximate and foreseeable consequence of SFA’s Title IX violations

set forth above, Student Doe has sustained and will continue to sustain significant damages

including, but not limited to, severe emotional distress, damages to his emotional and

psychological well-being, damages to his reputation, past and future economic losses, loss of

educational and professional opportunities, loss of future career prospects and other direct and

consequential damages in an amount greatly in excess of $75,000.

          35.    As a result of the foregoing, Student Doe is also entitled to a mandatory injunction

ordering SFA to expunge the erroneous investigation finding and restoring his good conduct

record.



                                                   12
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 13 of 20 PageID #: 13



       36.     Student Doe is also entitled to the recovery of attorney’s fees, costs and pre-

judgment interest.

       37.     Student Doe demands that judgment be entered in his favor and against SFA for

compensatory and punitive damages in an amount in excess of $75,000, the minimum

jurisdictional limits of this court in addition to pre-judgment interest, injunctive relief, attorneys’

fees, expenses, costs and other relief to which he may be entitled at law or in equity.


                                            COUNT 2:
     DEPRIVATION OF DUE PROCESS UNDER THE 5TH AND 14TH AMENDMENTS
                  TO THE UNITED STATES CONSTITUTION
A.     SFA Engaged in Unlawful Title IX Discrimination

       38.     In its purported investigation and adjudication of Student Doe’s Title IX case, SFA

completely disregarded Student Doe’s constitutional rights to due process.

       39.     As the current U.S. Secretary of Education and many courts across the country are

making clear, universities are violating Title IX by erroneously imposing discipline against male

students accused of sexual assault. SFA’s treatment of Student Doe is the posterchild for the

gender bias that is resulting in these “erroneous outcome” cases. SFA knowingly appointed a

fundamentally biased employee to investigate the allegation against Student Doe, allowed the

Assistant Dean of Students to knowingly deny Student Doe a full and fair investigation as required

by Title IX, and endorsed the Vice President for Student Affairs’ intentional violation of Student

Doe’s due process.

       40.     Student Doe placed SFA on notice of his claims in a letter dated March 15, 2017.

The facts set forth in that letter “cast… doubt on the accuracy of the outcome of the disciplinary

proceeding” against Student Doe. Pacheco v. St. Mary’s University, 2017 WL 2670758, (W.

District Texas, 2017) and ably demonstrated how unfairly SFA treats its male students.

                                                  13
    Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 14 of 20 PageID #: 14



       41.     SFA suspended Student Doe knowing that the investigation upon which the action

was taken was unfair, objectively incompetent, and conducted by a biased investigator. Those facts

include:

       a.      SFA allowed Dr. Scott to engage in outside employment as a sexual assault “victim

assistance” consultant. (A material fact she, Dr. Scott, knowingly and intentionally omitted from

her 14-page resume in an effort to conceal her gender bias.)

       b       Based on information and belief, Dr. Scott only counseled women who accused

men of sexual assault.

       c.      Dr. Scott previously had been coach of the SFA dance team and knew Jane was a

member of the SFA dance team.

       d.      Dr. Scott invited Jane’s female witnesses to sit in with Jane during her interview

and in fact allowed CW#1 to participate in her interview, but she did not invite or allow any of

Student Doe’s witnesses to sit in on the interviews.

       e.      Dr. Scott concluded that the female witness’s “story was very consistent with

[Jane’s]” even though she knew the witness was not in Student Doe’s dorm room during the

intercourse and had no first-hand knowledge of what occurred in the room.

       f.      Dr. Scott asked for and considered the opinion testimony of Jane’s witnesses, but

she never asked Student Doe’s male witnesses for their opinions regarding the allegation.

       g.      Dr. Scott admitted she treated male witnesses differently by “press[ing]” them

during her interviews, but she did not do the same to Jane’s female witnesses.

       h.      Dr. Scott deliberately misinterpreted Jane’s text message in which she invited

herself to Student Doe’s room to instead mean that Student Doe invited her to his room. (This




                                                14
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 15 of 20 PageID #: 15



misinterpretation reflects Dr. Scott’s stereotypical thinking about males which gives rise to another

theory of recovery under Title IX.

       i.      Dr. Scott deliberately disregarded relevant information provided by Student Doe’s

male witnesses and by Student Doe himself.

       j.      Dr. Scott knowingly and maliciously withheld from the investigation report the fact

that Jane and her mother told Dr. Scott they did not want Student Doe to get into any trouble.

       k.      The Assistant Dean of Students, Dr. Walker, the Dean of Student Affairs, Dr. Peck,

and SFA’s general counsel knew Dr. Scott’s conduct clearly violated Title IX, as well as SFA’s

policy which states “[n]either the complainant nor the respondent will normally attend…interviews

or the gathering of evidence; however, if either one is permitted to attend, the other shall have the

same right.”

B.     SFA Engaged in Unlawful Title IX Retaliation

       42.     SFA retaliated against Student Doe for opposing SFA’s gender bias. Although SFA

officials knew Student Doe was entitled to his entire student conduct file, including the

investigation file, under federal law (the “Family Educational Rights and Privacy Act” or

“FERPA”), they forced him to request it under both FERPA and the Texas Public Information Act.

       43.     Dr. Walker knew Student Doe needed his records to defend against the sexual

assault allegation. Nevertheless, he denied Student Doe’s request for an extension to file his appeal

until after he received his records. Dr. Walker demonstrated his deliberate indifference to Student

Doe’s rights under Title IX by denying the extension even though the appeal was due the Friday

before Spring Break and an extension would not have unreasonably delayed resolution of the

complaint.




                                                 15
     Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 16 of 20 PageID #: 16



       44.     In addition to retaliation by Student Affairs officials, the SFA’s general counsel

also repeatedly retaliated against Student Doe. The general counsel repeatedly made false

representations to the Office of the Attorney General Open Records Division, intentionally

engaged in dilatory tactics before releasing information, and intentionally overcharged Student

Doe for information in retaliation for Student Doe opposing SFA’s violations of Title IX. For

example:

       a.      Student Doe asked SFA for the video recording of the SFA police officer’s meeting

with him the day after the alleged assault. The SFA general counsel opposed release of the video

by misrepresenting to the Office of the Attorney General that Student Doe was facing criminal

prosecution even though he knew, or through due diligence would have learned, that the District

Attorney had declined to pursue criminal charges weeks before Student Doe’s request.

       b.      The SFA general counsel asked the Office of the Attorney General to deny Student

Doe’s request for information because he believed the request for information was “written by an

attorney.” The SFA general counsel knows there is no provision in the Texas Public Information

Act that allows a university to withhold information because a student’s request may have been

written by an attorney. In other words, the SFA general counsel attempted to withhold public

information from Student Doe because he thought Student Doe had retained an attorney to oppose

SFA’s Title IX violations.

C.     SFA Failed to Provide Adequate Due Process

       45.     SFA’s Student Code of Conduct was so procedurally inadequate that it resulted in

an arbitrary and capricious decision and denied Student Doe the full benefits and privileges of

attending SFA. It is clearly established that a student who is dismissed for disciplinary reasons is

entitled to an “informal ‘give-and-take’…that would at least give the student ‘the opportunity to



                                                16
    Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 17 of 20 PageID #: 17



characterize his conduct and put it in what he deems the proper context.” Goss v. Lopez, 419 U.S.

565, 584 (1975); Perez v. Texas A&M Univ. at Corpus Christi, 589 Fed. Appx. 244, 249 (5th Cir.

2014). It is equally well established that the severity of the potential deprivation and stigma that

will attach dictates the contours of the process that must be given. UT Medical School at Houston

v. Than, 901 S.W.2d 926 (Tex. 1995).

        46.        SFA either is ignorant of or has total disregard for clearly established law as SFA

gives more rights to students accused of writing graffiti on a wall than to students who are accused

of one of the most heinous criminal acts in our society. As a result, Student Doe had to endure the

indignity and stigma of having to leave SFA in the middle of the semester; the loss of a full

semester of academic credit, tuition, fees and room and board; and destruction of his intercollegiate

athletic career.

        47.        The sheer callousness and constitutional inadequacy of SFA’s process are

demonstrated by the following facts. Student Doe never:

        a.         Received the opportunity to confront his accuser (even by submitting written

questions, which was allowed under the now rescinded April 4, 2011 U.S. Department of

Education Office of Civil Rights Dear Colleague Letter);

        b.         Received the opportunity to cross-examine, in any form, the female witnesses who

supposedly provided testimony against him;

        c.         Received the opportunity to cross-examine Dr. Scott – an opportunity that certainly

would have revealed her history of male bias and deliberate denial of a fair investigation;

        d.         Had the opportunity to verbally tell his story to any SFA officials responsible for

determining whether he violated the code of conduct;




                                                   17
    Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 18 of 20 PageID #: 18



       e.      Had to use the state’s open records act to obtain evidence of bias that was known

to SFA;

       f.      Was told the names of the panel of SFA officials who reviewed his case (and who

may harbor biases); and

       g.      Had the opportunity to see the evidence the panel considered;

       48.     Student Doe was denied these opportunities even though the SFA Student Code of

Conduct in effect at the time appeared to allow them. In a letter dated February 21, 2017, Dr. Peck

informed Student Doe that he had the “right to appeal the sanctions as outlined in the Student Code

of Conduct.” At the time, Section R of the Code stated: “[t]he rights outlined below will be

accorded to any student…for an alleged violation of the code of conduct… a. to be present at the

hearing; [and] b. to meet with the student conduct administrator to discuss the disciplinary

process.” However, approximately two weeks later Dr. Peck told Student Doe that he was “not

entitled to a re-hearing of the facts of the case regarding the severity of the sanctions under…the

student code of conduct policy.” Either the policy is constitutionally inadequate as a matter of law,

or Dr. Peck knowingly and intentionally denied Student Doe his clearly established constitutional

right to due process.

       49.     This is not the only clearly established right SFA officials denied Student Doe. Dr.

Scott, Dr. Walker and Dr. Peck knowingly and intentionally failed to apply the preponderance of

the evidence standard. In fact, based on information and belief, Dr. Scott said the evidence was

“50-50.” These officials also knowingly and intentionally misapplied SFA’s definition of consent.

       50.     It is anticipated that discovery will confirm other violations, including possibly by

members of the panel that, upon information and belief, reviewed and approved the investigation

finding and disciplinary sanction.



                                                 18
      Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 19 of 20 PageID #: 19



          51.   As a direct, proximate and foreseeable consequence of SFA’s constitutional

violations set forth above, Student Doe has sustained and will continue to sustain significant

damages including, but not limited to, severe emotional distress, damages to his emotional and

psychological well-being, damages to his reputation, past and future economic losses, loss of

educational and professional opportunities, loss of future career prospects and other direct and

consequential damages in an amount greatly in excess of $75,000.

          52.   As a result of the foregoing, Student Doe is also entitled to a mandatory injunction

ordering SFA to expunge the erroneous investigation finding and restoring his good conduct

record.

          53.   Student Doe is also entitled to the recovery of attorney’s fees, costs and pre-

judgment interest.

          54.   Student Doe demands that judgment be entered in his favor and against SFA

University for compensatory and punitive damages in an amount in excess of $75,000, the

minimum jurisdictional limits of this court in addition to pre-judgment interest, injunctive relief,

attorney’s fees, expenses, costs and other relief to which he may be entitled at law or in equity.

                                                VI.

                                        JURY DEMAND

          55.   Plaintiff demands a jury trial in accordance with Federal Rule of Civil Procedure

38.

                                                VII.

                                     PRAYER FOR RELIEF

          56.   For the foregoing reasons, Plaintiff prays that Stephen F. Austin State University

be summoned to appear and answer; that upon final hearing and jury trial Plaintiff recover a

                                                 19
    Case 9:19-cv-00006 Document 1 Filed 01/18/19 Page 20 of 20 PageID #: 20



judgment against Stephen F. Austin State University for actual and exemplary damages, attorney’s

fees, pre-judgment and post-judgment interest as allowed by law; injunctive relief as requested

above; and for such other and further relief as allowed by law.

       Dated January 18, 2019.

                                             Respectfully submitted,
                                             TATE MOERER & KING, LLP
                                             /s/ Richard L. Tate
                                             Richard L. Tate
                                             State Bar No. 19664460
                                             206 South 2nd Street
                                             Richmond, Texas 77469
                                             E-mail rltate@tate-law.com
                                             Tel. (281) 341-0077
                                             Fax (281) 341-1003

                                             ATTORNEY FOR PLAINTIFF




                                                20
